Citation Nr: 1700778	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  12-29 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for paresthesias, posterior right thigh, in excess of 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to December 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2011 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes in October 2012, the Veteran submitted a Form 9 that requested a Board hearing in Washington, DC.  Subsequently, in November 2016, the Veteran withdrew his hearing request.


FINDING OF FACT

The neurologic manifestations of the Veteran's paresthesias, posterior right thigh, are wholly sensory with mild incomplete paralysis of the sciatic nerve.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for paresthesias, posterior right thigh, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.159, 3.321, 3.326(a) (2016).

VA sent the Veteran a content appropriate notice letter in July 2011 for the increased rating of the right thigh.

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Regarding the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records including service treatment records, post-service VA treatment, and private treatment records.  The Veteran has not identified any additional outstanding records.  The Veteran has been afforded VA examinations in March 2011 and June 2016.  The examiners provided medical opinions considering the Veteran's prior medical history, lay statements, and described the disability with sufficient detail so that the claim could be fully evaluated.  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 199 (1999).  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

The Veteran's paresthesias, posterior right thigh has been rated under Diagnostic Code 8520.  Diseases affecting the nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia under 38 C.F.R. § 4.124a.  Paralysis of the sciatic nerve, such as that caused by sciatica, is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  A 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve.  Moderately severe and serve incomplete paralysis of the sciatic nerve are rated at 40 and 60 percent disability, respectively.  Severe incomplete paralysis is characterized by marked muscular atrophy.  Id.

In Jones v. Shinseki, 26 Vet. App. 56, 63 (2012), the Court of Appeals for Veteran's Claims (Court) held that "[a]bsent a clear statement [in the diagnostic code] setting out whether or how the Board should address the effects of medication...the Board may not deny entitlement to a higher disability rating on the basis of relief provided by medication."  As can be seen in the above description of Diagnostic Code 8520, there is not an explicit statement indicating how the Board should treat the ameliorative effects of medication on the Veteran's paresethesias disability.  Thus, pursuant to Jones, the Board may not deny entitlement to a higher disability rating based on the fact that the Veteran's use of medication lessens his symptoms. Accordingly, the Board must determine what the Veteran's paresethesias symptoms would be, absent his use of medication.


Factual Background and Analysis

After a review of the relevant medical and lay evidence, the Board finds that a rating in excess of 10 percent disabling for paresthesias, posterior right thigh, is not warranted.

The Veteran asserted in February 2011 that his symptoms had increased.  VA treatment records from December 2001 to February 2014, recorded that the Veteran experienced symptomatology related to hip pain radiating down his legs causing his legs to feel weak along with throbbing pain in his back.  Specifically, in November 2010, the Veteran complained of having lower back pain for approximately two months.  He experienced some intermittent numbness to bilateral post thighs.  An October 2011 MRI, showed a disc protrusion and narrowing of the spinal canal.  The examiner annotated that the protrusion could be pressing on a nerve and causing pain.  

In March 2011, the Veteran was afforded a VA examination for lumbosacral strain.  The Veteran reported stiffness, fatigue, spasms, decreased motion and paresthesia.  He also indicated weakness of the legs and difficulty with bowel movements, which resulted in some fecal leakage.  At the time of the examination the Veteran was utilizing a back brace and pain was radiating from his back to his knees constantly.  An examination of the spine revealed no sensory deficits from L1 to L5.  In addition there were no sensory deficits of the S1 and no lumbosacral motor weakness.  The right lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  The left lower extremity reflexes reveal knee jerk 2+ and ankle jerk 2+.  The lower extremities showed no signs of pathologic reflexes.  The examination revealed normal cutaneous reflexes.  The examiner concluded that the VA established diagnosis of lumbosacral strain had remained unchanged.

During further VA treatment in March 2012, the Veteran reported increased pain with standing or prolonged sitting.  See March 2012 VA Treatment (Hampton).  Additionally, he stated that his pain was intermittent "sharp, aching, burning" from the right hip to the right knee occurring daily, lasting all day.  The records included a September 2011, magnetic resonance imaging (MRI) that revealed a central canal and distal right lateral recess stenosis secondary to ligamentum flavum thickening and some hypertrophy of the posterior elements at L4-L5.  There was also some disc disease including a right posterolateral disc protrusion.  At the L3-L4 level, there was some lesser central canal narrowing perhaps bordering on some mild stenosis.

In November 2013, private treatment records annotated that the Veteran exhibited hip pain posterolaterally and in his posterior buttock.  See November 2013 Private Treatment.  The Veteran reported that he had not been undergoing treatment for his hip at the time of this private report.  The examiner noted the right hip displayed ischial tuberosity and sciatic notch, resulting in tenderness.  The left hip showed no signs of tenderness.  The Veteran had normal, pain-free range of motion testing.  Muscle testing was 5/5 for the hip flexors, extensors, adductors and abductors on the right and neurological testing found normal reflexes and distal sensation.  The examiner stated that the clinical and radiographic findings were consistent with ischial tuberosity bursitis and sciatica.  

In June 2014, another private doctor recorded imaging of the thoracic spine that showed no significant abnormalities, although the doctor did note a slight limitation of visualization of the T1-T4 due to overlying soft tissues.  The examiner concluded there were no significant abnormalities seen in the thoracic spine.

The Veteran was afforded another VA examination in June 2016.  During the examination the Veteran stated he experienced numbness and tingling that radiated down the posterior aspect of both legs associated with pain that also radiated down the posterior aspect of both legs.  The symptoms would occasionally go down to the knees on the right side as far as the right foot.  The Veteran utilized a cane on a consistent basis.  The examiner made observations on two separate Disability Benefits Questionnaires (DBQs) in regards to the Veteran's disability.

On the first DBQ for peripheral nerve condition, the examiner opined that he felt the Veteran's symptoms were not related to a peripheral nerve condition but rather symptoms from radiculopathy from the back.  The examiner did however confirm the established diagnosis of paresthesias with sciatic nerve involvement and stated the diagnosis remained unchanged and the disorder was active.

On the second DBQ for back (thoracolumbar spine) conditions, the examiner concluded that lumbosacral strain and paresthesias in the right lower extremity was most consistent with radiculopathy, which was a spinal nerve condition and not a peripheral nerve condition.  In support of his rationale he noted that the Veteran had symptoms in his left lower extremity, which most appropriately addressed lumbosacral strain and radiculopathy rather than a peripheral nerve condition.  Upon reflex examination, the Veteran's right knee and ankle scored 2+ (normal).  His right thigh/knee and lower leg/ankle were normal upon sensory examination.  In the radiculopathy section of the report, the examiner noted that the right lower extremity was mild regarding intermittent pain, paresthesias and/or dysesthesias, and numbness.  It was noted that the right lower extremity had no constant pain.  

Lastly, private treatment records from July 2016 to October 2016, revealed that the Veteran continued to experience low back pain.  The pain continued to be burning, shooting, and sharp.  The Veteran asserted on a scale from one to ten his pain level was consistently an eight.  His symptoms were exacerbated by using the bathroom, dressing, walking, sitting, standing and getting up from the bed or a chair.  The Veteran described his leg pain as weakness, tingling, and giving way suddenly.  It was noted that a heating pad alleviated his leg pain.  The examiner annotated that the neurologic results were normal as well as the general physical examination.  Straight leg raise test was positive on the right and there was no focal muscle sensory or reflex findings.  The Veteran could squat and rise along with being able to walk on his heels and toes.  MRI results from June 2016 revealed pretty significant stenosis at L4-8 with ligamentous facet arthropathy worse on the right than the left.   

In light of the foregoing evidence, the Board finds that the Veteran has not exhibited symptomatology warranting a rating in excess of 10 percent disabling.  In this regard, the 2011 VA examination report shows that the right lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+ and the lower extremities showed no signs of pathologic reflexes with normal cutaneous reflexes.  Further, the November 2013 private treatment records showed normal, pain-free range of motion testing with muscle testing of 5/5 for the hip flexors, extensors, adductors and abductors on the right.  Neurological testing found normal reflexes and distal sensation.  The Board notes that similar examination results are reflected by in the 2016 VA and private examination reports.  For example, the 2016 VA examination report reflects normal reflex and sensory examinations of the right lower extremity and mild, intermittent pain.  

In sum, the Board finds that the demonstrated symptoms are more nearly approximated by mild impairment because they are wholly sensory.  As just noted, objective testing by competent medical examiners has not revealed signs of moderate disability.  Indeed, the September 2016 private examination report stated that the Veteran's "[n]eurologic [was] normal."  

The Board recognizes the Veteran's assertions that his symptoms have increased and the Board finds him competent and credible to assert observable symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in this particular instance the Board places greater weight on objective medical findings gathered by clinicians with medical training and expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The weight of competent probative evidence shows that the Veteran's symptomatology reflects a frequency, severity, and duration more approximately commensurate with the criteria for a 10 percent disability rating.  The Board finds that the competent evidence from the medical examination reports outweighs the lay evidence provided by the Veteran as these reports included objective neurologic testing.  As such, a higher rating is not more nearly approximated.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).  

The Board finds that the symptomatology has been consistent throughout the rating period and thus staged ratings are not warranted.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Additionally, the Board has considered other diagnostic codes in compliance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), and has determined no other codes are applicable to the Veteran's disability.  The Board notes the instructive paragraph before the rating table with regard to Diseases of the Peripheral Nerves states "The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor."  38 C.F.R. § 4.124a.  Here, the Veteran has expressed bilateral lower extremity numbness and pain, but the 2016 VA examiner concluded the bilateral pain was due to radiculopathy as opposed to a peripheral nerve condition, thus the Board finds no other diagnostic codes are warranted.

Furthermore, the Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  The Veteran's symptoms to include aching, sharp, weakness, tingling, and numbness in the lower back radiating to the hips have been contemplated by the rating criteria and are sufficient to rate the Veteran's disability picture.  The Court has held that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  The Board finds that it has not be raised by the Veteran or the evidence in this case.  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet.  App. at 115-16.  

In sum, the preponderance of the evidence does not show a disability picture commensurate with the next-higher 20 percent disability rating.  Therefore, reasonable doubt does not arise, and the claim for a rating in excess of 10 percent for paresethesias, posterior right thigh, is denied.  



ORDER

Entitlement to an increased rating for paresthesias, posterior right thigh, in excess of 10 percent disabling is denied.  



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeal



Department of Veterans Affairs


